NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WINFORD L. SULLIVAN,
Petition,er,
V.
UNITED STATES POSTAL SERVICE,
Resp0ndent.
2011-3220
Petition for review of the Merit Systems Pr0tecti0n
Board in case no. DA0752100348-I-1.
ON MOTION
ORDER
Winf0rd L. Su1]ivan moves for leave to proceed in
forma pauperis
Up0n consideration thereof
IT ls ORJJERED THAT:
The motion is granted The revised official caption is
reflected above

SULLIVAN V. USPS
2
FOR THE COURT
sEP  3  /sf Jan Horba1__v
Date J an Horbaly
cc: Winford L. Su11iVan
Jeanne E. Davidson, Esq.
321
C1erk
- 0
B.S. COURTl’:E1iI?§PPEALS FOR
THE FEDERAL C|RCU1T
SEP 2 3 2011
.iAN HORBALY
CLERK